Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus for making a device and a nonelected method of making a device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,15,19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Venk et al (PG Pub 20160327223 A1), a reference cited by Applicants, and Marcus (PG Pub 2002/0110000 A1).
Regarding claim 1, Venk teaches a flexible light strip comprising: multiple solid state lighting units (LEDs “L”, figs. 22-24); and a flexible carrier (121) that comprises multiple buffer areas (122) between adjacent solid state lighting units of the multiple solid state lighting units, each of the multiple buffer areas extending along a width (fig. 21) of the flexible carrier from one edge to an opposite edge of the flexible carrier and adapted to be compressed and expanded (figs. 22 and 23).  
Venk does not show in the drawings conductive rails attached and electrically coupled to the multiple solid state lighting units.
In the same field of endeavor, Marcus teaches conductive rails (5 and 6, fig. 1) attached and electrically coupled to the multiple solid state lighting units (fig. 1), for the known benefit of providing power to the solid state lightning units.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include conductive rails attached and electrically coupled to the multiple solid state lighting units for the known benefit of providing power to the solid state lightning units.
Regarding claim 2, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple solid state lighting units is adjacent at least one of the buffer areas along a length of the light strip (figs. 22 to 24).  
Regarding claim 3, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple buffer areas is shaped as a buckling area (bendable, figs. 23 and 24).  
Regarding claim 4, Venk teaches the light strip as claimed in claim 3, wherein a maximum height of each of the multiple buffer areas above an area of the flexible carrier between adjacent buffer areas of the multiple buffer areas defines a maximum -2- 6848120.1Applicant: LUMILEDS LLC Application No.: 16/647,332 local bending angle for the light strip relative to a linear shape of the light strip when non-bended (fig. 24).  
Regarding claim 5, Venk teaches the light strip as claimed in claim 3, wherein each of the multiple buffer areas is shaped as a gable roof comprising two roof sections sloping in opposite directions and located such that highest edges meet to form a roof ridge (figs. 23 and 24).  
Regarding claim 6, Venk teaches the light strip as claimed in claim 1, wherein at least the multiple buffer areas are made of a ductile material (plastic, paragraph [0054] that springs back, paragraph [0069]).
Regarding claim 15, Venk does not teach a roof angle at the roof ridge is 90 degrees in a non-bended state of the light strip along a length of the light strip.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device.
Regarding claim 19, Marcus teaches the conductive rails comprise two conductive rails (5 and 6, fig. 1).  
Regarding claim 20, Marcus teaches therein one of the two conductive rails defines the one edge of the flexible carrier and the other one of the two conductive rails defines opposite edge of the flexible carrier (fig. 4).  
Regarding claim 21, Marcus does not teach the two conductive rails are configured for coupling to receive a drive current for the multiple solid state lighting units.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to configure the two conductive rails for coupling to receive a drive current, as well as a drive voltage, for the multiple solid state lighting units, for the known benefit of powering the solid state lighting units with either current or voltage. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899